—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered August 24, 1993, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Galbo, 218 NY 283; People v Cole, 185 AD2d 893). Moreover, issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court providently exercised its discretion in denying the defendant’s motion to strike the expert testimony of Detective Frank Johnson with respect to his dog’s positive reaction to the smell of human cadaver. Detective Johnson, a certified dog handler, testified to the dog’s training, reliability, and certification as a so-called "cadaver dog” (see, United States v Diaz, 25 F3d 392, 394). Testimony of the "canine sniff” was properly admitted into evidence.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Thompson, J. P., Joy, Krausman and Florio, JJ., concur.